OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21823 Pioneer Series Trust V (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: November 30, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Absolute Return Bond Fund Schedule of Investments 11/30/15 (unaudited) Principal Amount ($) Value U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 74.0% U.S. Treasury Bills, 1/7/16 (b) $ U.S. Treasury Bills, 3/3/16 (b) U.S. Treasury Bills, 5/26/16 (b) U.S. Treasury Bills, 9/15/16 (b) $ TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $15,082,277) $ FOREIGN GOVERNMENT BONDS - 20.2% EURO Deutsche Bundesrepublik Inflation Linked Bond, 0.1%, 4/15/46 $ EURO Ireland Government Bond, 2.4%, 5/15/30 EURO Italy Buoni Poliennali Del Tesoro, 2.35%, 9/15/19 JPY Japanese Government CPI Linked Bond, 0.1%, 3/10/24 JPY Japanese Government CPI Linked Bond, 0.1%, 9/10/23 NOK Norway Government Bond, 1.75%, 3/13/25 EURO Spain Letras del Tesoro, 2/19/16 (b) $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $4,429,265) $ CURRENCY CALL OPTIONS PURCHASED - 0.1% Principal Amount ($) Description Counterparty Strike Price Expiration Date Value GBP Call GBP/Put USD 12/7/15 $ 88 USD Call USD/Put ZAR 12/7/15 EURO Call EUR/Put USD 12/10/15 EURO Call EUR/Put CZK 2/12/16 Call USD/Put CNY Barclays Plc 10/25/16 Call USD/Put CNY Barclays Plc 10/25/16 Call USD/Put CNY Deutsche Bank 10/25/16 TOTAL CURRENCY CALL OPTIONS PURCHASED $ (Premiums paid $15,552) $ CURRENCY PUT OPTIONS PURCHASED - 0.0%+ AUD Put AUD/Call USD 12/7/15 $ Put USD/Call TRY Goldman Sachs & Co. 6/28/16 Put USD/Call TRY 1/22/16 EURO Put EUR/Call USD 12/10/15 TOTAL CURRENCY PUT OPTIONS PURCHASED $ (Premiums paid $5,183) $ CREDIT DEFAULT SWAPTIONS PURCHASED - 0.2% Principal Amount ($) Pay/ Receive Floating Rate Pay/ Receive Fixed Rate Counterparty Expiration Date Value Receive USD 10Y Pay Morgan Stanley Co. 3/9/17 $ Pay USD 10Y Receive Morgan Stanley Co. 3/9/17 TOTAL CREDIT DEFAULT SWAPTIONS PURCHASED $ (Premiums paid $42,310) $ INTEREST RATE SWAPTIONS PURCHASED - 1.5% Principal Amount ($) Pay/ Receive Floating Rate Pay/ Receive Fixed Rate Counterparty Expiration Date Value Receive USD 2Y Pay Morgan Stanley Co. 2/23/16 $ EURO Pay EUR 10Y Receive Morgan Stanley Co. 2/13/17 EURO Receive EUR 10Y Pay Morgan Stanley Co. 2/13/17 Pay USD 2Y Receive Morgan Stanley Co. 2/23/16 JPY Receive JPY 5Y Pay Barclays Plc 5/22/20 JPY Pay JPY 5Y Receive Barclays Plc 5/22/20 Receive USD 30Y Pay Goldman Sachs & Co. 5/26/17 Pay USD 30Y Receive Goldman Sachs & Co. 5/26/17 TOTAL INTEREST RATE SWAPTIONS PURCHASED $ (Premiums paid $341,819) $ TOTAL INVESTMENT IN SECURITIES - 96.0% (Cost $19,889,406) (a) $ INTEREST RATE SWAPTIONS WRITTEN - (0.7)% Principal Amount ($) Pay/ Receive Floating Rate Pay/ Receive Fixed Rate Counterparty Expiration Date Value GBP Pay GBP 30Y Receive Goldman Sachs & Co. 5/26/17 $ GBP Receive GBP 30Y Pay Goldman Sachs & Co. 5/26/17 TOTAL INTEREST RATE SWAPTIONS WRITTEN $ (Premiums received $(187,186)) $ CURRENCY CALL OPTIONS WRITTEN - (0.0)%+ Principal Amount ($) Description Counterparty Strike Price Expiration Date Value Call USD/Put TRY Goldman Sachs & Co. 6/28/16 $ EURO Call EUR/Put USD 12/10/15 $ (Premiums received $(3,709)) $ CURRENCY PUT OPTION WRITTEN - (0.0)%+ Principal Amount ($) Description Counterparty Strike Price Expiration Date Value EURO Put EUR/Call USD 12/10/15 $ TOTAL CURRENCY PUT OPTION WRITTEN (Premiums received $(949)) $ OTHER ASSETS & LIABILITIES - 4.7% $ TOTAL NET ASSETS - 100.0% $ + Amount rounds to less than 0.1% or (0.1)% (a) At November 30, 2015, the net unrealized depreciation on investments based on cost for federal income tax purposes of $19,889,406 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Security issued with a zero coupon.Income is earned through accrection of discount. Principal amounts are denominated in U.S. Dollars unless otherwise noted: AUD Australian Dollar CNY New Chinese Yuan CZK Czech Koruna EURO European Euro GBP BritishPound Sterling JPY Japanese Yen NOK Norwegian Krone TRY Turkish Lira ZAR South African Dollar CREDIT DEFAULT SWAP AGREEMENTS - BUY PROTECTION Notional Principal ($) (1) Counterparty Obligation Entity/Index Coupon Expiration Date Premiums Paid (Received) Net Unrealized Depreciation ) Morgan Stanley Co. Kingdom of Spain % 6/20/20 $ ) $ ) CENTRALLY CLEARED CREDIT DEFAULT SWAP AGREEMENT - SELL PROTECTION Notional Principal ($) (1) Counterparty Obligation Entity/Index Coupon Credit Rating (2) Expiration Date Premiums Paid (Received) Net Unrealized Appreciation EUR Intercontinental Exchange Markit iTraxx Europe Index % BBB 6/20/20 $ $ The notional amount is the maximum amount that a seller of credit protection would beobligated to pay upon occurrence of a credit event. Based on Standard & Poor's rating of the issuer or weighted average of all the underlying securities of the index. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR INFLATION RATE SWAP AGREEMENTS Notional Principal ($) (1) Counterparty Pay / Receive Index Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) Credit Suisse International Pay USCPI % 2/7/19 $ Credit Suisse International Pay USCPI % 3/3/19 EUR ) Goldman Sachs International Receive EUCPI % 12/5/19 ) EUR ) Goldman Sachs International Receive EUCPI % 2/5/25 EUR Goldman Sachs International Pay EUCPI % 2/5/20 ) EUR ) Goldman Sachs International Receive EUCPI % 3/3/25 EUR ) Goldman Sachs International Pay EUCPI % 3/3/20 ) EUR Goldman Sachs International Pay EUCPI % 3/30/20 EUR ) Goldman Sachs International Receive EUCPI % 3/30/25 ) EUR ) Goldman Sachs International Receive EUCPI % 12/1/18 EUR Goldman Sachs International Pay EUCPI % 6/30/25 EUR Goldman Sachs International Pay EUCPI % 8/17/20 ) EUR ) Goldman Sachs International Receive EUCPI % 8/17/25 Morgan Stanley Capital Services LLC Pay USCPI % 12/5/19 EUR ) Morgan Stanley Capital Services LLC Receive EUCPI % 1/20/25 EUR ) Morgan Stanley Capital Services LLC Pay EUCPI % 1/20/20 ) Morgan Stanley Capital Services LLC Pay USCPI % 2/20/20 EUR ) Morgan Stanley Capital Services LLC Receive EUCPI % 2/26/20 Morgan Stanley Capital Services LLC Pay USCPI % 11/9/20 ) EUR ) Morgan Stanley Capital Services LLC Receive EUCPI % 5/22/19 ) EUR ) Morgan Stanley Capital Services LLC Receive EUCPI % 5/29/19 ) EUR ) Morgan Stanley Capital Services LLC Pay EUCPI % 8/17/20 GBP Morgan Stanley Capital Services LLC Pay UKRPI % 8/13/20 EUR ) Morgan Stanley Capital Services LLC Receive EUCPI % 2/7/19 ) EUR ) Morgan Stanley Capital Services LLC Receive EUCPI % 3/3/19 ) $ The notional amount is the maximum amount that a seller of credit protection would beobligated to pay upon occurrence of a credit event. EUCPI Eurostat Eurozone HICP Ex Tobacco Unrevised Series NSA USCPI United States Consumer Price Index UKRPI United Kingdom Retail Price Index NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Euro GBP British Pound Sterling INTEREST RATE SWAP AGREEMENTS Notional Principal ($) (1) Counterparty Pay / Receive Floating Rate Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) INR Barclays Bank Plc Pay Mumbai Interbank Offer Rate % 2/12/17 $ ) SEK Barclays Bank Plc Pay LIBOR SEK 3 Month % 6/22/20 SEK Barclays Bank Plc Pay LIBOR SEK 3 Month % 8/11/20 SEK Barclays Bank Plc Pay LIBOR SEK 3 Month % 12/2/20 69 SEK Barclays Bank Plc Pay LIBOR SEK 3 Month % 8/21/20 EUR Credit Suisse Pay EURIBOR 6 Month % 3/3/19 ) Credit Suisse Receive LIBOR USD 3 Month % 3/3/19 ) JPY ) Deutsche Bank Receive LIBOR JPY 6 Month % 10/10/24 ) NOK Deutsche Bank Pay Norwegian Interbank Offer Rate 6 Month % 10/23/17 ) Deutsche Bank Receive LIBOR USD 3 Month % 10/23/17 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 10/28/17 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 11/28/22 ) Deutsche Bank Pay LIBOR USD 3 Month % 11/28/18 EUR Deutsche Bank Pay EURIBOR 6 Month % 12/5/19 ) Deutsche Bank Receive LIBOR USD 3 Month % 12/5/19 ) EUR Deutsche Bank Pay EURIBOR 6 Month % 12/15/54 EUR ) Deutsche Bank Receive EURIBOR 6 Month % 12/15/64 ) Deutsche Bank Pay LIBOR USD 3 Month % 1/23/19 ) Deutsche Bank Receive LIBOR USD 3 Month % 1/23/23 ) JPY ) Deutsche Bank Receive LIBOR JPY 6 Month % 2/4/22 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 2/6/20 GBP ) Deutsche Bank Receive LIBOR GBP 6 Month % 2/5/19 ) GBP ) Deutsche Bank Receive LIBOR GBP 6 Month % 2/8/19 ) Deutsche Bank Pay LIBOR USD 3 Month % 2/10/19 EUR ) Deutsche Bank Receive EURIBOR 6 Month % 2/16/65 EUR Deutsche Bank Pay EURIBOR 6 Month % 2/16/55 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 2/26/20 ) EUR Deutsche Bank Pay EURIBOR 6 Month % 2/26/20 EUR Deutsche Bank Pay EONIA 1 Day Interbank Rate % 3/20/25 ) EUR Deutsche Bank Pay EONIA 1 Day Interbank Rate % 3/20/45 ) EUR ) Deutsche Bank Receive EURIBOR 6 Month % 3/20/45 ) Deutsche Bank Receive LIBOR USD 3 Month % 2/25/18 ) Deutsche Bank Pay LIBOR USD 3 Month % 5/6/25 GBP ) Deutsche Bank Receive LIBOR GBP 6 Month % 5/5/25 ) EUR Deutsche Bank Pay EURIBOR 6 Month % 5/22/19 EUR ) Deutsche Bank Pay EURIBOR 6 Month % 5/29/19 EUR ) Deutsche Bank Receive EURIBOR 6 Month % 3/20/45 ) EUR Deutsche Bank Pay EONIA 1 Day Interbank Rate % 3/20/45 ) Deutsche Bank Receive LIBOR USD 3 Month % 6/19/20 ) EUR Deutsche Bank Pay EURIBOR 6 Month % 12/15/54 EUR ) Deutsche Bank Receive EURIBOR 6 Month % 12/15/64 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 2/6/20 ) EUR Deutsche Bank Pay EONIA 1 Day Interbank Rate % 11/25/24 ) Deutsche Bank Receive LIBOR USD 3 Month % 7/16/20 ) EUR Deutsche Bank Pay EURIBOR 6 Month % 2/15/27 ) Deutsche Bank Receive LIBOR USD 3 Month % 8/11/20 ) GBP ) Deutsche Bank Receive LIBOR GBP 6 Month % 8/13/20 ) EUR Deutsche Bank Pay EURIBOR 6 Month % 8/17/20 ) Deutsche Bank Receive LIBOR USD 3 Month % 2/25/18 ) Deutsche Bank Receive LIBOR USD 3 Month % 10/19/20 ) Deutsche Bank Receive LIBOR USD 3 Month % 3/13/27 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 11/9/20 84 ) Deutsche Bank Receive LIBOR USD 3 Month % 11/17/20 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 11/25/20 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 11/27/25 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 12/2/20 AUD Deutsche Bank Receive LIBOR AUD 6 Month % 11/26/25 65 JPY Deutsche Bank Pay LIBOR JPY 6 Month % 9/28/45 JPY Deutsche Bank Pay LIBOR JPY 6 Month % 9/29/45 SGD Deutsche Bank Pay Singapore Prime Lending Rate 6 Month % 10/19/20 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 8/21/20 ) GBP ) Deutsche Bank Receive LIBOR GBP 6 Month % 8/20/45 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 3/13/27 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 2/7/19 ) KRW Goldman Sachs International Pay South Korea Overnight Interbank Rate % 2/3/25 INR Goldman Sachs International Pay Mumbai Interbank Offer Rate % 2/3/17 ) NOK Goldman Sachs International Pay Norwegian Interbank Offer Rate 6 Month % 3/21/18 INR Goldman Sachs International Pay Mumbai Interbank Offer Rate % 5/27/17 67 NZD Goldman Sachs International Pay NZD Bank Bill 3 Month % 6/29/17 NZD ) Goldman Sachs International Receive NZD Bank Bill 3 Month % 6/29/20 ) NZD Goldman Sachs International Pay NZD Bank Bill 3 Month % 6/29/25 SEK Goldman Sachs International Pay LIBOR SEK 3 Month % 7/16/20 CAD ) Goldman Sachs International Receive Canadian 3 Month Prime Lending Rate % 7/17/20 ) CAD Goldman Sachs International Pay Canadian 3 Month Prime Lending Rate % 7/17/25 CAD ) Goldman Sachs International Receive Canadian 3 Month Prime Lending Rate % 7/17/20 ) CAD Goldman Sachs International Receive Canadian 3 Month Prime Lending Rate % 7/17/25 INR Goldman Sachs International Pay Mumbai Interbank Offer Rate % 12/1/16 ) SEK Goldman Sachs International Pay LIBOR SEK 3 Month % 11/17/20 SEK Goldman Sachs International Pay LIBOR SEK 3 Month % 11/25/20 THB Goldman Sachs International Pay Thailand Prime Lending Rate 6 Month % 9/8/18 THB Goldman Sachs International Pay Thailand Prime Lending Rate 6 Month % 11/5/18 ) NOK Morgan Stanley Capital Services LLC Pay Norwegian Interbank Offer Rate 6 Month % 10/28/17 AUD ) Morgan Stanley Capital Services LLC Receive LIBOR AUD 3 Month % 1/13/25 NZD Morgan Stanley Capital Services LLC Pay NZD Bank Bill 3 Month % 1/13/25 ) INR Morgan Stanley Capital Services LLC Pay Mumbai Interbank Offer Rate % 2/4/17 ) AUD ) Morgan Stanley Capital Services LLC Receive LIBOR AUD 3 Month % 2/5/25 NZD Morgan Stanley Capital Services LLC Pay NZD Bank Bill 3 Month % 2/7/25 ) INR Morgan Stanley Capital Services LLC Pay Mumbai Interbank Offer Rate % 2/26/17 ) INR Morgan Stanley Capital Services LLC Pay Mumbai Interbank Offer Rate % 3/13/17 AUD ) Morgan Stanley Capital Services LLC Receive LIBOR AUD 6 Month % 9/9/25 ) AUD Morgan Stanley Capital Services LLC Receive LIBOR AUD 3 Month % 9/9/18 ) EUR Morgan Stanley Capital Services LLC Pay EURIBOR 6 Month % 2/7/19 $ The notional amount is the maximum amount that a seller of credit protection would beobligated to pay upon occurrence of a credit event. Principal amounts are denominated in U.S. Dollars unless otherwise noted: AUD Australian Dollar CAD Canadian Dollar CNY New Chinese Yuan EUR Euro GBP British Pound Sterling HKD Hong Kong Dollar INR Indian Rupee JPY Japanese Yen KRW South Korean Won MYR Malaysian Ringgit NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krone SGD Singapore Dollar THB Thai Baht Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of November 30, 2015, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total U.S. Government and Agency Obligations $
